      Case 1:00-cr-00977-JGK Document 190 Filed 01/06/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,
                                                 00-cr-977 (JGK)
           - against -                           11-cv-9089 (JGK)

KEVIN ALLER,                                     ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from the

defendant which renews his application for compassionate release

and seeks the appointment of counsel.

     The application for the appointment of counsel for the

application for compassionate release is denied.         The petitioner

has failed to show that there is any likelihood that the

application will be granted.      This Court recently reduced the

defendant’s sentence substantially pursuant to the First Step

Act after taking into account the relevant factors under 18

U.S.C. § 3553(a).    The Court also denied an application for a

further reduction in the defendant’s sentence because a further

reduction would not be consistent with the factors in section

3553(a).   There is nothing in the petitioner’s letter that

suggests that the section 3553(a) factors have changed from when

the Court recently assessed them. Therefore, the application for

the appointment of counsel is denied. Similarly, because the

section 3553(a) factors argue strongly against any further


                                    1
         Case 1:00-cr-00977-JGK Document 190 Filed 01/06/21 Page 2 of 3



reduction in the defendant’s sentence, the defendant’s

application for compassionate release is denied.

     The Clerk is directed to send a copy of this Order to the

Defendant at:      Kevin Aller 45021-054, Metropolitan Detention

Center, P.O. Box 329002, Brooklyn, NY 11232.

SO ORDERED.

Dated:       New York, New York
             January 6, 2021               _____/s/ John G. Koeltl_____
                                                  John G. Koeltl
                                           United States District Judge




                                       2
Case 1:00-cr-00977-JGK Document 190 Filed 01/06/21 Page 3 of 3
